CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of July 19, 2007 (the “Effective Date”), by and between Medical Imaging
Informatics (MI2), a Corporation chartered under the laws of the State of
California located at 4676 Admiralty Way, Suite 601, Marina Del Rey, California
90292 (“”MI2” or the "Consultant"), and Guardian Technologies International,
Inc., a Delaware corporation located at 516 Herndon Parkway, Herndon, Virginia,
20170 (the "Company").




WITNESSETH:




WHEREAS, the Company desires to engage the Consultant to provide certain medical
imaging technology and related consulting services and the Consultant desires to
provide such services to the Company; and




WHEREAS, the Company and the Consultant intend that this Agreement and the
services to be performed under the Agreement shall be a “written compensation
contract” within the meaning of Rule 405 under the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to which the Company will issue shares
of its common stock, $.001 par value per share (the “Common Stock”), as partial
compensation for services rendered by the Consultant to the Company; and  




WHEREAS, the shares to be issued as compensation under this Agreement shall be
issued to a “natural person” within the meaning of Rule 405 under the Securities
Act, namely, Dr. H.K. (Bernie) Huang, the Acting Director of the Consultant,
pursuant to a registration statement on Form S-8 to be filed by the Company with
the Securities and Exchange Commission (“SEC”).




NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Consultant agree as follows:




1.

ENGAGEMENT.  The Company hereby engages the Consultant to provide consulting
services to the Company and the Consultant hereby accepts such engagement,
subject to the terms of this Agreement.




2.

DESCRIPTION OF SERVICES.   During the Term (as hereinafter defined), the
Consultant agrees to perform certain medical imaging consulting services
(“Services”) as part of the product definition and implementation project
(“3i-Med”), all as more particularly set forth in Exhibit A, Medical Imaging
Consulting Project and Services; provided that all the Services shall be
performed under the direction of the Company.  3i-Med shall be completed and the
Services shall be provided in two phases, Phase I and Phase II, as described in
Exhibit A.   The Services shall be performed by Consultant’s employee, H.K.
(Bernie) Huang, D.Sc., FRCR (Hon.), Professor of Radiology and Biomedical
Engineering (“Dr. Huang”), and/or such other individuals as Dr. Huang shall
designate and direct.




3.

COMPENSATION.   The Company shall pay or provide to the Consultant the following
compensation:




(a)

upon execution of this Agreement, the Company shall pay to the Consultant
$10,000 in cash; and














(b)

the Company shall issue to Dr. Huang shares of Common Stock pursuant to and
subject to the effectiveness of a Registration Statement on Form S-8 to be filed
by the Company following the execution hereof registering such shares of Common
Stock under the Securities Act; and;




(c)

on July 19, 2007, unless this Agreement is earlier terminated as provided
herein, the Company shall issue to Dr. Huang 39,604 shares of Common stock;
provided that Dr. Huang understands and agrees that the issuance of such shares
of Common Stock shall be pursuant to and shall be subject to the effectiveness
of a Registration Statement on Form S-8 to be filed by the Company following the
execution hereof registering such shares of Common Stock under the Securities
Act; and;




(d)

on January 19, 2007, unless this Agreement is earlier terminated as provided
herein, the Company shall pay to the Consultant $50,000 in cash.




4.

EXPENSES.  The Consultant shall be responsible for all of its business expenses
incurred in connection with the performance of the Services under this
Agreement; provided, however, that the Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses that are requested or approved in
advance by the Company, in particular, travel.  Any of the Consultant’s expenses
pre-approved in writing by the Company shall be paid with thirty (30) calendar
days of receipt by the Company of a proper invoice for same accompanied by
original receipts for all expenses so invoiced and referencing the Company’s
appropriate purchase order number.




5.

INTELLECTUAL PROPERTY.

(a)

The Consultant and the Company understand and acknowledge that the Company will
provide the Consultant with access to proprietary and valuable information that
the Consultant might otherwise not receive or have access to.  The Consultant
understands and agrees that the Company is providing access to such proprietary
and valuable information for the sole purpose of enabling the Consultant to
perform the Services hereunder and for no other purpose and that the Company is
not thereby granting to the Consultant any right, title or interest therein.  In
addition, the Consultant and the Company understand and agree that, if the
Consultant or any agent or employee of the Consultant, in the course of
providing the Services, invents or participates in inventing any modification or
improvement to the Company’s technology, the Company reasonably seeks to secure
such modification or improvement for its own use and practice. The rights of the
parties with respect to Intellectual Property utilized and/or developed in the
performance of this Agreement shall be determined solely in accordance with this
section.  

(b)

For purposes hereof, “Intellectual Property” shall mean intangibles such as
information, inventions, modifications, improvements, adaptations, derivative
works, discoveries, works of authorship, designs, communications or data
including, but not limited to, patent applications, business information,
marketing plans, technical or financial information, customer lists or
proposals, sketches, models, samples, computer programs and documentation,
drawings, specifications, or other intellectual property rights whether
 conveyed in oral, written, graphic  or electromagnetic form or otherwise and
the Intellectual Property Rights (as hereinafter defined) therein.  For purposes
hereof, “Intellectual Property Right(s)” shall mean all of the worldwide legal
rights for the Intellectual Property based on statute or common law and
includes, by way of example, patents, copyrights, trademarks, service marks,
trade secrets or other intellectual property rights.

(c)

Background Intellectual Property.











(i) “Background Intellectual Property” (hereinafter, “BIP”) means property and
the legal rights therein owned or controlled by any party to this Agreement that
(A) are required in order to develop and/or use Project Intellectual Property as
specified in Section 5(d), and (B) were or are created, developed, or reduced to
practice outside the scope of this Agreement.

(ii) Company BIP is limited to BIP that was or is created, developed or reduced
to practice by or under the Company; and Consultant BIP is limited to BIP that
was created, developed or reduced to practice prior to any contact or
discussions with the Company, all as more particularly set forth in the
following Exhibits to this Agreement:

Exhibit B: Identification of Company BIP

Exhibit C: Identification of Consultant BIP

(iii)

Notwithstanding anything in this Agreement to the contrary, the parties
understand and agree that any rights to Company BIP not expressly granted to the
Consultant by the Company herein are retained by the Company, and that any
rights to Consultant BIP not expressly granted to the Company by the Consultant
herein are retained by the Consultant.

(d)

Project Intellectual Property.

Project Intellectual Property (hereafter, ”PIP”) shall mean property and the
legal rights therein that the Consultant and/or the Company first create,
develop or reduce to practice during the Term of this Agreement, including
inventions, modifications, improvements, adaptations, derivative works,
discoveries, tangible property, software, materials, mask works, methods,
techniques, formulae, data, copyrighted works and processes and Intellectual
Property Rights therein.

(e)

Ownership of PIP.

Each party to this Agreement agrees that:

(i)

Company PIP.  The following PIP created, developed or reduced to practice during
the Term or thereafter shall be owned by the Company (“Company PIP”) and the
Consultant and/or its agents or employees shall have no ownership interest
therein:

(A) Any PIP created, developed or reduced to practice solely by Company
personnel shall be owned by the Company.

(B) Any PIP created, developed or reduced to practice solely by Consultant
personnel using the Consultant’s resources such as facilities, equipment, funds,
or funds under the control of or administered by the Consultant as a result of
the Consultant’s collaboration with the Company and/or this Agreement even if
such PIP was based solely on publicly available information related to the
Company’s technology and/or discussions, or communications of any kind with the
Company shall be owned by the Company.

(C) PIP created, developed or reduced to practice by Consultant personnel using
the Consultant’s resources such as facilities and/or equipment under the control
of or administered by the Consultant but paid for by the Company as a result of
the Consultant’s work with the Company shall be owned by the Company.











Moreover, in the case of subsections (B) and (C) above, the Consultant hereby
irrevocably transfers, conveys and assigns to the Company all of its right,
title and interest in and to such Company PIP; provided further that the
Consultant shall cooperate with the Company to the fullest extent necessary to
permit the Company to prosecute any patent or other application with regard to
Company PIP and in connection therewith shall, at the written request of the
Company or its counsel, execute any and all agreements or other documents of
assignment to transfer, convey and/or assign to the Company its right, title and
interest in and to such Company PIP as the Company may reasonably request.

(ii)

Jointly-Owned PIP.

Notwithstanding subsection (i) above, any PIP jointly created, developed or
reduced to practice by the Company and the Consultant shall be jointly-owned by
the Company and the Consultant provided that the Company, in its sole
discretion, has expressly agreed thereto in writing; provided further that the
Company and the Consultant shall each have a worldwide, perpetual, royalty free
license to develop, re-engineer, and sublicense to third parties any such
jointly owned PIP.

(iii)

Consultant PIP.

PIP created, developed or reduced to practice solely by Consultant personnel
using the Consultant’s resources such as facilities, equipment, funds, or funds
under the control of or administered by the Consultant as a result of the
Consultant’s independent work will be owned by the Consultant and the Company
shall have no ownership interest therein (“Consultant PIP”); provided that,
during the Term and for ten (10) years thereafter, the Company shall have the
option to purchase from the Consultant a worldwide license of any such
Consultant PIP from the Consultant pursuant to the terms of a license agreement
to be negotiated and entered into between the parties and reasonably acceptable
to the Consultant and the Company, including as to any royalty or other
compensation arrangements.

(f)

Disclosure of PIP.

The Consultant agrees that any PIP developed by the Consultant during the Term
shall be disclosed to the Company in writing within three (3) business days of
the initial and each subsequent stage of the development thereof, such notice to
be in such form as the Company may reasonably request.  Except as provided
herein, the Company agrees to hold such disclosure in confidence and will not
further disclose or use the invention in a way that is inconsistent with the
terms and intent of this Agreement.




(g)

Exchange of Intellectual Property.




The exchange of Intellectual Property under this Agreement shall not constitute
any representation, warranty, assurance, guaranty or inducement by either Party
to the other with respect to the validity and/or infringement of patents,
copyrights, or other rights and such Intellectual Property is exchanged on an
“as is” basis and all warranties and/or conditions, representations, indemnities
and guarantees, whether express or implied, arising by law, custom, prior oral
or written statements by the parties or otherwise (including, but not limited
to, any warranty of merchantability or fitness for a particular purpose or
uninterrupted use, or satisfactory quality, of accuracy, of quiet enjoyment, or
non-infringement of third party rights, usage or trade practice) are hereby
over-ridden, excluded and disclaimed.




6.

INDEPENDENT CONTRACTOR.

The Company and the Consultant understand and agree that the Consultant is an
independent contractor engaged in the operation of its own











consulting business.  In this regard, the Consultant is free at all times to
arrange the time, manner and place of performance of the Services.  Further, the
Consultant has no obligation to work any particular hours or days except as
necessary to perform the Services within the time constraints and schedules
agreed upon by the Company and the Consultant.  Neither the Company nor the
Consultant shall be considered to be the agent, master, or servant of the other
party for any purpose whatsoever.  Neither the Company nor the Consultant shall
have any general or specific authority to enter into any contract, assume any
obligations, or make any warranties or representations on behalf of the other.
 In addition, except as provided elsewhere herein, the Consultant retains the
right to provide similar services to other businesses or individuals.   The
Consultant agrees to properly report all Consulting Fees received for the
Services and shall be responsible for payment of all taxes with respect thereto.




7.

CONFIDENTIALITY.




(a)

Definitions.  For purposes hereof "Confidential Information" shall mean any
information or compilation of information which is proprietary to the Company
and which relates to its existing or reasonably foreseeable business, including,
but not limited to, trade secrets and information contained in or relating to
product designs, software code, schematics, plans or other information relating
to any research project, work in progress, future development, scientific,
engineering, manufacturing methods, processes, techniques, tooling, sales
techniques, marketing plans or proposals, financial and sales information,
investors, existing or potential customer lists and all other customer
information.  Such information, whether received by Consultant prior to or
following the Effective Date of this Agreement, shall be treated as Confidential
Information irrespective of its source, and all information which Company
identifies as being "confidential" or "trade secret" shall be presumed to be
Confidential Information.   Notwithstanding the foregoing, the following will
not constitute Confidential Information for purposes of this Agreement:




(i)

Information that is already known to the Consultant prior to its being disclosed
to the Consultant by the Company, as evidenced by prior documentation held by
Consultant;




(ii)

Information that is already in the public domain or later becomes publicly
available through no fault of the Consultant;




(iii)

Information that is disclosed to the Consultant by a third party who, insofar as
the Consultant knows, has a legal right to disclose it;




(iv)

Information that is disclosed by the Company to a third party without obligation
of confidentiality;




(v)

Information that is, in the Consultant’s good faith judgment, requested or
required to be disclosed pursuant to any order, law, rule or regulation
applicable to the Consultant, or is necessary to defend against or assert a
claim in connection with this Agreement, provided however that prior to any such
disclosure, the Consultant will notify the Company of its intent to disclose
such information; or




 (vi)

Information that was independently developed by the Consultant without reference
to Confidential Information, as evidenced by prior documentation held by the
Consultant.




(b)

Nondisclosure.  During the Term of this Agreement and at all times thereafter,
the











Consultant agrees to hold in strictest confidence and to never disclose,
furnish, communicate, make accessible to any person, or use in any way for the
Consultant’s own or another's benefit any Confidential Information or permit the
same to be used in competition with the Company, except for such disclosure to
the Consultant’s employees, agents, contractors, or representatives as is
necessary to perform the Services.  The Consultant agrees to refrain from such
acts and omissions which would reduce the value of the Confidential Information
to the Company.  The Consultant agrees to require the same of any of the
Consultant’s employees, agents, contractors, or representatives to whom the
Confidential Information is disclosed, whether properly or improperly, each of
whom shall enter into a confidentiality agreement with the Consultant in a form
reasonably acceptable to the Company.  




8.

NO VIOLATION OF OTHER AGREEMENTS.  The Consultant represents and warrants to the
Company that by executing and performing the Services, the Consultant is not and
will not be in violation of any other agreement, contract, obligation or
understanding, whether oral or written, to which it is a party and that it will
not violate any duties or obligations regarding trade secrets, copyrights, or
patents of any third party.       


9.

INDEMNIFICATION.  




(a)

By Consultant.   The Consultant shall indemnify and hold the Company and its
officers, directors, employees, attorneys and agents (“Company Indemnitees”)
harmless from any and all loss, damage, liability, cost or expense (including
reasonable attorneys’ fees and expenses) which the Company may suffer or incur
as a result of any claim of any kind whatsoever arising out of any act or
omission by the Consultant or any of its agents or employees in connection with
the Consultant’s performance of the Services or which violates any provision of
this Agreement, or any claim or demand arising from the employment or engagement
by the Consultant of any person, company or corporation.




(b)

By Company.   The Company agrees to defend, indemnify, save and hold the
Consultant and its agents and employees harmless from any and all claims and
causes arising from the Company’s use of or other activities relating to the
information, advice, technical help, or other assistance provided to the Company
by the Consultant.  The Company acknowledges that the Consultant is making no
warranties whatsoever with regard to the Services and that the Services are
being provided on an “AS IS” basis.




10.

TERM AND TERMINATION.   The term of this Agreement shall commence on the later
of (i) the date of the execution hereof and (ii) the date of the Consultant’s
commencement of the Services hereunder, and shall continue in full force and
effect for a period of twelve (12) months from the date thereof (the “Term”).
 Notwithstanding the foregoing, this Agreement may be terminated upon delivery
of written notice to the Consultant if Dr. Huang dies or is otherwise unable to
provide the Services.  Moreover, this Agreement may be terminated by either
party hereto upon 60 days prior written notice to the other party hereto.




11.

EFFECT OF TERMINATION.




(a)

Return of Confidential Information.  Upon expiration or termination of this
Agreement, Consultant shall immediately cease providing the Services, and shall,
within ten (10) days after written request by Company, return to Company all
images, documents, records, notebooks, and similar repositories containing or
embodying Confidential Information, including copies thereof, whether prepared
by the Consultant or others.  If at any time thereafter the Consultant becomes
aware of any such images or documents that have not been returned to the











Company, it shall immediately return such additional images or documents to the
Company.




(b)

Survival.  The provisions of Sections 5, 7, 9, 11 and 13 shall survive the
expiration or termination of this Agreement for whatever reason.




12.

GENERAL PROVISIONS.




(a)

Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed to have been delivered (i) when received, if hand
delivered, (ii) the next business day after being sent by facsimile or after
placement with a reputable overnight carrier for delivery during the morning of
the following business day, or (iii) four (4) days after depositing in the U.S.
mails for delivery by first class mail, postage prepaid and addressed to the
parties at the addresses set forth on the first page hereof. The addresses for
any such notice shall be as set forth hereinabove; the facsimile number for the
Company for any such notice is (703) 464-8530; the facsimile number for the
Consultant for any such notice is (310) 448-9441.  If either party should change
its address and/or facsimile number, such party shall give written notice to the
other party of the new address and/or facsimile number in the manner set forth
above, but any such notice shall not be effective until actually received by the
addressee.




(b)

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and supersedes any and all prior and contemporaneous oral or written
understandings between the parties relating to the subject matter hereof.  The
confidentiality provisions of this Agreement are intended to supplement, and not
to replace, any prior confidentiality agreements currently in existence between
the parties.




(c)

Modification or Waiver.  No purported amendment, modification or waiver of any
provision hereof shall be binding unless set forth in a writing signed by both
parties (in the case of amendments and modifications) or by the party to be
charged thereby (in the case of waivers).  Any waiver shall be limited to the
circumstance or event specifically referenced in the written waiver document and
shall not be deemed a waiver of any other term of this Agreement or of the same
circumstance or event upon any recurrence thereof.




(d)

Assignment.  Consultant shall not assign, transfer or sell all or any part of
its rights or obligations hereunder, by operation of law or otherwise, without
the prior written consent of the Company.  This Agreement shall be binding upon
and inure to the benefit of any successor or assignee of the Company and of any
permitted successors and assigns of the Consultant as provided above.




(e)

Severability and Interpretation.  In the event that a provision of this
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions shall nonetheless be enforced in accordance with their terms.
 Further, in the event that any provision is held by any court of competent
jurisdiction to be over-broad as written, such provision shall be deemed amended
to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.




(f)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia, without application of its
conflict of laws provisions.




13.

ARBITRATION.














(a)

Definition of Dispute.  Any dispute, claim or controversy arising out of or
relating to this Agreement, including any action in tort, contract or otherwise,
at equity or at law, and any claims of fraud in the inducement (a "Dispute"),
shall be resolved in a manner set forth in this Section 13.




(b)

Negotiations.  Either party may initiate negotiation proceedings by writing a
letter to the other party setting forth the particulars of the Dispute, the
terms of the contract that are involved and the suggested resolution of the
Dispute.  If the Dispute is not resolved within thirty (30) days after delivery
of the initial written letter setting forth the particulars of the Dispute,
either party may submit such Dispute to binding arbitration conducted pursuant
to the provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association ("AAA").  Even though the arbitrator(s) shall
apply the AAA rules, the arbitration shall not be conducted by the AAA.  




(c)

Appointment of Arbitrator(s).  The case shall be submitted to a single
arbitrator who shall be a retired state or federal judge or an attorney who has
practiced business litigation or in the substantive area of law related to this
Agreement, for at least ten (10) years.  Each party shall submit a list of three
(3) arbitrators to the other party within ten (10) days after the initiating
party has delivered a written notice to the other party demanding arbitration of
the Dispute.  From the combined list, the parties shall mutually agree on the
arbitrator.  Should the parties be unable to agree on the choice of an
arbitrator within thirty (30) days after delivery of the written notice
demanding arbitration, the arbitration shall be conducted by a panel of three
(3) arbitrators.  Each party shall choose one arbitrator within ten (10) days
after the expiration of the above thirty (30) day period and the two selected
shall choose a third arbitrator within five (5) days after their appointment.




(d)

Location of Arbitration.  The site of the arbitration shall be in the
metropolitan area of Herndon in the Commonwealth of Virginia.  The exact
location within such metropolitan area shall be designated by the arbitrator(s).




(e)

Interim and Other Remedies.  Either party may apply to any court having
jurisdiction hereof seeking injunctive relief so as to maintain the status quo
until such time as the arbitration award is rendered or the Dispute is otherwise
resolved.  In addition, the Company shall have the right to enforce the
covenants and agreements contained in Sections 5, 7, 9, and 11 hereof by
specific performance and preliminary, temporary, and permanent injunctive relief
against the Consultant and any other person concerned thereby and without the
obligation to post a bond with regard thereto.  Damages, specific performance,
and injunctive relief are all proper modes of relief and shall not be considered
alternative remedies.  For purposes hereof, the forum for any such equitable or
other relief shall be the Federal or state courts in the Commonwealth of
Virginia and the Consultant hereby irrevocably submits to the personal
jurisdiction of such courts.




(f)

Costs and Fees.  Each party shall be responsible for its own costs and expenses
of the arbitration and the costs and fees of the arbitrator(s) shall be borne
equally between the parties.




(g)

Enforcement.  The arbitration award shall be final and binding upon the parties
and may be entered and enforced at any court having jurisdiction over the
parties and the subject matter.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.




GUARDIAN TECHNOLOGIES

MEDICAL IMAGING INFORMATICS











 INTERNATIONAL, INC.

“CONSULTANT”

(THE “COMPANY”)

MEDICAL IMAGING INFORMATICS

(“CONSULTANT”)

By: /s/ Richard F. Borrelli

By: /s/ Brent J. Liu




Name: Richard F. Borrelli

Name: Brent J. Liu




Its: VP Business Development

Its: CEO





























































































































EXHIBIT A




MEDICAL IMAGING CONSULTING PROJECT AND SERVICES




A. Continuation of Overall Projects Goals defined in 2006




We shall follow the general approach and philosophy defined during the last six
months collaboration between Guardian and MI2. However, due to experiences
gained and lessons learned, we shall revise methods of collaboration between
Guardian and MI2 by taking advantages of strengths from both organizations. We
shall also be more focused in selecting target projects which may have high
probability of success in product development.







B. Revised Methods of Guardian and MI2 Collaboration




Among others, Guardian’s major strength is in its patented image signature
mapping methodology and algorithms developed for explosive detection inside
suitcases. During the past six months, some of these algorithms have been
modified and refined for medical image computer-aided display, identification,
and diagnosis (CAD) applications. Some successful examples are in breast imaging
CAD using mammograms and MRI; brain imaging in measuring enlarged ventricular
volumes from CT and MRI; quantifying and visualization of multiple sclerosis
(MS) from MRI, and detection of small acute intracranial hemorrhage (AIH) from
CT; and chest imaging in measuring the effectiveness of drug treatment for
tuberculosis (TB) using chest X-rays. However, Guardian has spent a substantial
amount of resources during the past six months on many rudimentary medical
imaging tasks which could have been much better handled by MI2 due to its
strengthens.  Accordingly, we shall modify the method of collaboration steps
between Guardian and MI2 shown in Figure 1.




Figure 1. Method of collaboration steps between Guardian and MI2  (ON FILE)







Statement of Work for Collaboration Between

MI2 and Guardian Technologies International, Inc.




A detailed statement of work will be concluded between both parties at the end
of the week of July 23, 2007 and will become an addendum to the contract
currently being signed by MI2 and Guardian Technologies International, Inc.
 During the contract period, MI2 will provide radiological, image processing,
and CAD development consulting and management services.




For general planning purposes, the following information is provided:




Guardian Technologies International, Inc. desires to contract with MI2 to assist
Guardian in the development of three image-based visualization and CAD solutions
for the detection of disease.  They include the detection of breast cancer,
tuberculosis and pneumoconiosis in the lungs, and neurological disorders
including subdural hematomas in the brain.  




1.  Breast cancer visualization and CAD imaging:




Guardian wishes to clinically evaluate its current signature mapping algorithms
for use in clinical screening and diagnostic mammography and breast cancer MRI
angio-kinetic image analysis utilizing the CADstream process.  MI2 labs will
support this activity by providing clinical











diagnostic cases, access to expert radiographic mammographer, and consulting as
necessary to improve Guardians approach.




2. Tuberculosis and pneumoconiosis lung screening analysis and assessment
through the use of visualization and CAD.




In addition, clinical data analysis and modeling for the automatic detection of
pneumoconiosis and tuberculosis will be provided with the intention of
completing a demonstrable clinical prototype in time for RSNA, 2007.




The following information will be updated to reflect the new requirements.




C. Brain CAD Software Package




C.1 General Concept

The first target project shall be developing a brain CAD (BrCAD) software
package. This BrCAD consists of several applications, arrays of display and
measurement tools, and a connection to a CAD-PACS integration toolkit.  Its
architecture is shown in Figure 2. During the next 12 months targeting RSNA 2007
release, two CAD prototypes shall be ready for clinical evaluation, they are the
MS CAD engine, and the AIH engine.







Figure 2. Architecture of the Brain CAD (BrCAD) software package




C.2 Data Collection

 

Table 1 shows data already collected at IPI and delivered to Guardian in
February, 2007. In this table, MS and AIH data collected in the Second Round
shall be used to develop the MS and AIH engines.







C.3 Method of Implementation




1. Refinement of Algorithms

Guardian shall modify its image signature mapping algorithms and use First Round
AIH and MS data shown in Table 1 for training, validation, and refinement. MI2
shall assist to facilitate the process. At the end of this phase, Guardian shall
package the refined algorithms with a set of parameters and transfer them to
MI2. Guardian shall also provide training to MI2 personnel to use the
algorithms.




2. Develop Two CAD Engines

Use these refined algorithms, MI2 will use all available AIH and MS data (Blue)
collected in the Second Round, Table 1 to finalize two prototype CAD engines.
Guardian will continue supervising, providing assistant, and algorithm
refinement if needed.




3 Deliverables

Two prototypes, an AIH CAD engine and a MS CAD engine, shall be delivered on
November 1, 2007 for RSNA demonstration.




First Round (On File)

Second Round (On File)











Third Round (On File)




Table 1. Guardian- MI2 Common Image Data Sets for CAD:  AIH, MS Data shall be
used to develop the BrCAD  (Table Updated as of Feb, 08, 2007 Bing Guo)




D. Customer Demand CAD Development




Currently two potential customers have requested CAD development which is
described in order:




D.1 TB and Pneumoconiosis Chest Image Screening in Africa

MI2 shall work with Guardian to develop the CAD algorithm for the TB screening
using the normal and TB image data shown in Table 1. The methodology used shall
be similar to that discussed in Section C.1 and C.2. The chest image data
collected in the First Round 1, Table 1 shall be used for testing by Guardian.
MI2 shall use the TB chest image data shown in Table 1 for validation in a pilot
study. After the pilot study, the actual project shall not start until a firm
commitment is obtain from the customer.

 

D.2 MI2CAD Project

MI2 shall work with Guardian to develop the CAD algorithm for a defined
MI2project, for example, prostate grant segmentation and visualization. A case
has been collected and delivered to Guardian as shown in the Third Round data
collection, Table 1 above. MI2 shall collect more cases when the project
definition is finalized and a commitment has been made by Confirma. The
methodology used shall be similar to that discussed in Section C.1 and C.2.




E.

Communication and Coordination.   




Guardian and MI2 shall each be responsible for designating key personnel
responsible for critical aspects of completing the deliverables.  Initial
contacts are as set forth in Table 2. Personnel.  The parties are responsible
for timely informing each other regarding changes in personnel or contact
information.




The parties are mutually responsible for timely response to all reasonable
requests for information, feedback, images, reports, and other elements required
to complete work under this agreement.














Table 2. Guardian and MI2 Personnel and Points-of-Contact (On file)




















EXHIBIT B




GUARDIAN BACKGROUND INTELLECTUAL PROPERTY




















EXHBIT C




CONSULTANT BACKGROUND INTELLECTUAL PROPERTY













AIH




1.

RSNA 2006

CODE: LL-IN3064

Computer-aided Diagnosis of Small Acute Intracranial Hemorrhage on CT

Tao Chan, MBChB , Hong Kong ● Han Huang, DSC, Marina Del Rey, Ca




LEARNING OBJECTIVES

1. To learn the use of CAD in detecting small intracranial hemorrhage. 2. To
learn the usefulness of anatomical information in the development of CAD. 3. To
appreciate the application of CAD in emergency conditions.

  

 

ABSTRACT

Small volume of acute intracranial hemorrhage (ICH) can be missed on CT with
dire consequences. This CAD system aims to detect small (< 1cm) ICH and
differentiate them from mimicking variants and artifacts. Intracranial contents
and candidate ICH are successively segmented from the DICOM images, using
morphological operations and regional thresholding. Image features of the
candidates are quantified. The candidates are given anatomical context by
registration against a normalized coordinate system. The features and
coordinates are subsequently used in the rule-based classification system to
remove false positives. The CAD was tested with 120 cases, each with a series of
images. There were 40 cases showing a total of 77 small ICH and 80 control
cases. Sensitivity on per lesion basis varies according to size of lesion: 100%
for ICH >5mm, 84% for ICH >2.5mm and ≤5mm, and 53% for ICH ≤2.5mm. Specificity
on per case basis: 89%. False positive rate: 0.18 per case. (An author of this
exhibit will be available each day, Sunday-Thursday, 10:00 am – 2:00 pm, and
Friday, 10:00 am – 12:45 pm.)




2. Tao Chan, Computer aided detection of small acute intracranial hemorrhage on
CT of Brain, J Comp Med Imag & Graphics 31 (2007) 285-298.







TB

CODE: LL-CH4030-B06

SESSION: Chest

A Longitudinal Comparative Study Using CAD between Drug Resistant and Sensitive
Tuberculosis Patients under DOTS Treatment

Heston Kwong, MBBS, Hong Kong ● Grace Zhang, BS ● Han Huang, DSc, Marina Del
Rey, Ca




DATE:

Sunday, November 26 2006

START TIME:

12:30 PM

END TIME:

01:30 PM

LOCATION:

Lakeside Learning Center –

Electronic Computer Exhibits – Chest No. 6




PURPOSE

To identify discriminating parameters based on CAD on pixels of digital chest
films of drug resistant and sensitive tuberculosis patients under DOTS
treatment.











 

 

METHOD AND MATERIALS

Two groups of 100 patients respectively from drug sensitive and drug resistant
tuberculosis patients were selected from government tuberculosis clinics in Hong
Kong. Each patient has six longitudinal A-P chest films which were digitized to
DICOM format. Lung fields were extracted through knowledge-based method. The
lung fields were aligned after ribs, clavicles and mediastinum were removed.
Longitudinal ROIs of the retrospectively identified pathological regions were
compared in cascade with the initial value using three parameters: (1) mean grey
value of pixels; (2) ratio of overlapping areas of histogram of grey value to
overall areas: The histogram of grey value of the improved ROIs is distinctively
different from the initial ROIs while the histograms are mostly overlapping in
drug resistance group; (3) temporal image subtraction with images of previous
cross-sectional time points. The improvement of the testing parameters was
plotted against the duration of treatment in weeks. A least square method and a
higher polynomial equation fitting were used to describe the changes.

 

 

RESULTS

First set of 100 patients data were used to train the CAD. Improvement in mean
grey value of pixels, ratio of overlapping and temporal subtraction all showed
linear relationship with time in the drug sensitive group but not the drug
resistance group. A linear equation with the slope representing the rate of
improvement was constructed by half the dataset. Higher order polynomial
relationship was also observed. The equations were validated by the second 100
patients of the dataset.

 

 

CONCLUSION

Linear improvement of mean grey value of pixel, ratio of overlapping histogram,
and temporal subtraction were observed in drug sensitive but not resistant
group. Further CAD methods, non-linear relationship and additional parameters
will be explored.




MS

RSNA 2006

CODE: LL-IN2579-L05

SESSION: Informatics

Using CAD (Computer-aided Diagnosis) to Monitor the Progression of Multiple
Sclerosis Lesions on MRI Comparison Studies

 

Alexis  

Wong, M.D., Marina Del Rey, Ca ● Brent Liu PhD ● Arkadiusz Gertych PhD ● Han
Huang DSC ●Chi-Shing Zee, MD ● Bing Guo, MD




DATE: Wednesday, November 29 2006

LOCATION: Lakeside Learning Center

        Education Exhibits – Informatics No.5




LEARNING OBJECTIVES

1) Learn the challenges of monitoring multiple sclerosis lesions in MRI
comparison studies.  2) To demonstrate the utility of CAD in improving both the
speed and accuracy of analyzing lesions when monitoring the progression or
improvement of patients with multiple sclerosis

  

 

ABSTRACT

MRI is the imaging modality of choice for both identifying and monitoring the
progression of multiple sclerosis (MS) lesions. Because of their characteristic
appearance and distribution, identifying MS lesions is not particularly
challenging. However, the difficulty for the radiologist involves making
comparisons between a patient’s previous and current studies. MS patients
typically receive a number of scheduled follow-up MRI studies to monitor the
progress of their disease. The radiologist must determine whether there are any
new lesions and whether any existing lesions have changed in size or appearance.
This is a time consuming, tedious, and uninspired task. A CAD algorithm tailored
to specifically analyze multiple sclerosis lesions can make the radiologist’s
work more efficient and improve its accuracy. In particular, CAD can assist a
radiologist’s analysis and conclusions with more specific and quantifiable
results. Changes in lesion volume,











as well as subtle differences in lesion intensity or enhancement can be readily
discerned from comparison studies with this CAD system. We will present a
variety of MS cases with subtle changes in lesion size and signal character
between comparison studies as identified by an experienced neuroradiologist to
highlight the advantages of using CAD to monitor the progression of MS lesions.





ENDNOTES

Completed












